DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference numbers 20, 22, 24 and 37 must be shown in figure 2 or the feature(s) canceled from the claim(s). Further, the withdrawal tank in figure 3 must be referenced with the number 56 as described, instead of “S”. Finally, most of the reference numbers are not clear, especially the number “1”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear from claim 4 or the drawings whether the first feed line (104) and the second feed line (108) are connect to each other or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthias et al. (DE 102016014881 A1).
Regarding claim 1, Matthias discloses a tank system (2), in particular for a construction machine (commercial vehicle, see paragraph starting with “1 shows schematically…”), comprising: a fuel tank (T) having a tank outer wall (figure 1), which closes off a tank volume to the outside, a withdrawal tank volume (T1) separated by a partition wall from a main tank volume (T2) of the tank volume and in fuel-exchanging connection (3) with the main tank volume (T2), a fuel withdrawal arrangement having a main fuel pump (5) and a withdrawal line (7) opening into the withdrawal tank volume (T1) for conveying fuel by the main fuel pump (5) via the withdrawal line (7) from the withdrawal tank volume (T1) to a fuel-consuming system region (6), and a fuel feed arrangement having an auxiliary fuel pump (9) for conveying fuel from the main tank volume (T2) into the withdrawal tank volume (T1).
Regarding claim 2, wherein the withdrawal tank volume (T1) comprises a lower withdrawal tank volume region  in relation to a vertical direction and an upper withdrawal tank volume region adjoining the lower withdrawal tank volume region in the vertical direction, wherein the lower withdrawal tank volume region is separated from the main tank volume in such a way that there is no direct fuel-exchanging connection between the main tank volume (T2) and the lower withdrawal tank volume (T1).
Regarding claim 3, wherein the withdrawal line (7) opens into the withdrawal tank volume (T1) in the region of the lower withdrawal tank volume region (T1), and/or in that the lower withdrawal tank volume region is positioned in the vertical direction essentially completely under a bottom wall of the tank outer wall in the region of the main tank volume (T2).
Regarding claim 5, wherein the second feed line (10) opens into the withdrawal tank volume (T1) in the region of the upper withdrawal tank volume region; see fig. 1.
Regarding claim 7, wherein the tank volume (T) is divided by at least one intermediate wall (see figure 1) into a first tank volume region (T1) containing the
withdrawal tank volume and a second tank volume region having a fuel- exchanging connection (3) to the first tank volume (T2).
Regarding claim 8, wherein the first feed line (10) opens into the main tank volume (T) in the region of the first tank volume region (T2).
Regarding claim 9, wherein a return feed line (8) opening into the tank volume (T) is provided for feeding back fuel conveyed by the main fuel pump (5) from the withdrawal tank volume (T1) into the tank volume (T), wherein the return feed line (8) opens into the tank volume (T) in the region of the withdrawal tank volume (T1).
Regarding claim 10, wherein the fuel feed arrangement is designed to feed fuel alternately into the withdrawal tank volume (T1) or to the fuel-consuming system region (6), and/or in that the fuel feed arrangement is designed to permanently operate the auxiliary fuel pump (9) during delivery operation of the main fuel pump (5).
Regarding claim 11, a construction machine (commercial vehicle), in particular soil compactor, comprising a tank system as claimed in claim 1.
Regarding claim 12 , wherein a part of the outer wall (fig. 1) provides an outer casing for the construction machine.
Regarding claim 13, wherein the tank volume (T) comprises a tank volume region which is essentially central with respect to a machine transverse direction and lateral tank volume regions on both sides of the central tank volume region with respect to a machine longitudinal direction; see figure 1.
Regarding claim 14, wherein the tank volume (T) is divided by at least one intermediate wall (3) into a first tank volume region containing the withdrawal tank (T1) volume and a second tank volume region having a fuel-exchanging connection to the first tank volume (T2), and wherein the central tank volume region is essentially provided by the first tank volume region (T2), and in that the lateral tank volume regions are essentially provided by the second tank volume region (T1); see figure 1 for tank structure.
Regarding claim 15, wherein a filling opening (4)  for filling fuel into the tank volume (T) is open to one of the lateral tank volume regions .
Regarding claim 16, wherein the auxiliary fuel pump (9) for conveying fuel from the main tank volume (T2) into the withdrawal tank volume (T1) is operated when fill level information provided by a sensor system (12) indicates the fill level in the withdrawal tank volume (T1) is too low.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose saddle tanks.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747